 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE L. MIMS,                                 No. 2:18-cv-1864 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    R. KENDALL, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se with an action pursuant to 42 U.S.C. § 1983.

18   Plaintiff claims defendants retaliated against him by intentionally throwing away or giving away

19   his property after he was placed in administrative segregation.

20          By order dated January 13, 2019, plaintiff’s complaint was screened and dismissed for

21   failure to state a claim. (ECF No. 8.) Plaintiff was directed to file an amended complaint within

22   thirty days and warned that failure to file an amended complaint would result in a

23   recommendation that this action be dismissed. Thereafter, plaintiff moved for and was granted

24   two extensions of time to file an amended complaint. (ECF Nos. 13, 14, 16, 20, 21.) The most

25   recent extension of time has expired, and plaintiff has not filed an amended complaint, requested

26   additional time to file an amended complaint, or otherwise responded to the court’s order.

27          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

28   order, plaintiff shall either dismiss this action or file an amended complaint. If he fails to do so
                                                        1
 1   the court will recommend that this action be dismissed for plaintiff’s failure to comply with court

 2   orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ. P. 41.

 3   Dated: May 29, 2019

 4
                                                       /s/ DEBORAH BARNES
 5                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11   DLB:12
     DLB:1/Orders/Prisoner.Civil.Rights/mims1864.osc
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
